Citation Nr: 0936285	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  05-38 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cervical spine 
disability; and if so, whether the claim may be granted.

2.  Entitlement to service connection for depression, to 
include as secondary to service-connected disability.

3.  Entitlement to service connection for a thoracic spine 
disability.

4.  Entitlement to service connection for a myofascial 
disability.

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1977 to 
December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded for additional evidentiary 
development.  

The appellant is currently receiving disability benefits from 
the Social Security Administration (SSA).  A January 2003 
Mental Health Care Intake note described the Veteran's work 
history including that the Veteran had been on SSA disability 
from 1990 to 1996 and again from 2000.  VA is required to 
obtain evidence from the Social Security Administration, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight.  See Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996).  Thus, the Board is of 
the opinion that the Veteran's SSA records should be 
requested, obtained, and associated with the claims file.

Although the RO requested the Veteran's Vocational 
Rehabilitation records and apparently had them in its 
possession at the time of the November 2005 Statement of the 
Case, they are not currently associated with the claims file.  
Thus, the Board is of the opinion that the Veteran's 
Vocational Rehabilitation records should again be requested, 
obtained, and associated with the claims file.

The Veteran was afforded VA examinations in October 2003.  
With respect to whether the Veteran's depression is related 
to service-connected disability, at the October 8, 2003, VA 
examination for Mental Disorders, the examiner, Dr. R.S., 
stated, "If his upper extremity nervous disability truly 
impairs his functioning, and makes it impossible for him to 
work as an auto mechanic (something that I cannot determine), 
then it is more likely than not to be responsible for his 
current depression.  If this upper extremity nerve damage 
does not make it impossible for him to work, then I would say 
that it is unlikely (less likely than not) that any service-
connected condition is responsible for his current 
depression.  ..."  

At the VA joints and spine examination, the examiner, Dr. 
Y.M.K., stated, "Combination of cervical spine degenerative 
disc, lumbosacral spine arthritic changes, recurrent carpal 
tunnel syndrome and mild arthritic changes of thoracic spine 
can give depression to any person involved in physical labor 
type activities.  This Veteran can only work in jobs which 
does not involve lifting 25 pounds, pushing, pulling, 
prolonged standing of 30 minutes, prolonged period of walking 
(more tha[n] a few hundred yards), and use of right hand in 
things like continuous typing or computer use.  If one can 
find a job which fits the above description, he can be 
employed, otherwise he is unemployable.  This is the best 
opinion I can give under the circumstances."

Thus, the Board is of the opinion that the Veteran should be 
afforded a VA examination to determine whether the Veteran's 
service-connected bilateral carpal tunnel syndrome alone 
renders the Veteran unemployable, whether the combination of 
the Veteran's service-connected disabilities (bilateral 
carpal tunnel, lumbosacral strain, residuals of a fractures 
left middle finger, and hemorrhoids) render the Veteran 
unemployable, and whether the Veteran's depression in 
addition to the Veteran's service-connected disabilities 
(bilateral carpal tunnel, lumbosacral strain, residuals of a 
fractures left middle finger, and hemorrhoids), renders the 
Veteran unemployable.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran's Vocational 
Rehabilitation and Education (VR&E) file 
should be requested, obtained, and 
associated with the claims file.  
 
2.  The Veteran's medical and 
adjudication records from the Social 
Security Administration should be 
requested, obtained, and associated with 
the claims file.  All efforts to obtain 
these records should be fully documented, 
and the Social Security Administration 
should provide a negative response if 
records are not available.

3.  The Veteran should be afforded the 
appropriate VA examination.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made. All pertinent symptomatology 
and findings should be reported in 
detail.  The examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
service-connected bilateral carpal tunnel 
syndrome alone renders the Veteran 
unemployable, whether it is at least as 
likely as not that the combination of the 
Veteran's service-connected disabilities 
(bilateral carpal tunnel, lumbosacral 
strain, residuals of a fractures left 
middle finger, and hemorrhoids) render 
the Veteran unemployable, and whether it 
is at least as likely as not that the 
Veteran's depression in addition to the 
Veteran's service-connected disabilities 
(bilateral carpal tunnel, lumbosacral 
strain, residuals of a fractures left 
middle finger, and hemorrhoids), renders 
the Veteran unemployable.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



